DETAILED ACTION
Election/Restrictions
The present application requires election/restriction before being examined under the pre-AIA  first to invent provisions.  The application has the title “ROTATING HEATING CHAMBER APPARATUS AND METHOD OF USE THEREOF” (top of p. 1 of the specification).  The specification describes rotating heating chambers in a section therein entitled “IN-SHAFT ROTATING HEATING CHAMBER” (p. 108, line 10 to p. 113, line 26).  The application contains claims directed to the following patentably distinct species in this section:
Kinds of In-Shaft Heating Arrangements

Species 1	Figs. 15A, 15B, 45, and 46; In-Shaft Heating System (4500) including a rotating chamber (4520, Fig. 45) having pockets (4612(s), Example I, p. 109, lines 7-29 to p. 110, lines 1-5, Fig. 46), Claims 1-2, 10-12, and 15,

Species 2	Figs. 15A, 15B, 47, and 48; In-Shaft Heating System (4500) including a rotating chamber (4520, Fig. 45) having a set of metal discs (4710 that includes discs 4711, 4712, and 4713, Example II, p. 110, lines 8-30 to p. 111, lines 1-7, Figs. 47 and 48), Claims 1-2 and 10-15,

Species 3	Figs. 2 and 49; In-Shaft Air Preheating System (4900, Fig. 49) which is a gas/air phase heating system.  As System (4900) does not contain a shear force/rotatable chamber as recited in independent Claim 1, lines 7 and 8 (p. 111, lines 20-30 to p. 113, line 26) there are no claims in the claim suite directed to Species 3, 


Species 4	Species 1 coupled to Species 3 (p. 113, lines 21-26), Claims 1, 3-12, and 15-17, and   
 
		Species 5		Species 2 coupled to Species 3 (p. 113, lines 21-26), 						Claims 1 and 3-17.

This application contains claims directed to the following patentably distinct Species 1-5.  Species 1-5 are independent or distinct because they are each different kinds of in-shaft heating arrangements for a rotary engine.  In addition, Species 1-5 are not obvious variants of each other based on the current record.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species or a single grouping of patentably indistinct species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, Claim 1 is not generic to all of Species 1-5 (i.e., because Species 3 does not contain a shear force/rotatable chamber as recited in Claim 1, lines 7 and 8).   
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
			(a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), and/or
			(b) the prior art applicable to one of the species would not likely be applicable to another one of the species.  


Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of a species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the species or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species, or groupings of patentably indistinct species to be unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Due to a period of time needed to understand the intricacies of the various species described in this Restriction Election in order for Applicants to make a proper election, a phone call was not made to Applicants to elicit their election.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL W THIEDE/Examiner, Art Unit 3746   
Tuesday September 6, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746